Appeal by the defendant from a judgment of the Supreme Court, Queens County (Katz, J.), rendered January 18, 2002, convicting him of robbery in the second degree, bail jumping in the second degree, and unlawful possession of marijuana, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the identification by the complainant was legally insufficient to establish his guilt of the crime of robbery in the second degree is without merit. An identification by a single witness can be sufficient to support a criminal conviction (see People v Fermin, 235 AD2d 328 [1997]). Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]; People v Davis, 220 AD2d 525 [1995]).
The defendant’s contention that reversal is required as a result of a remark made during the People’s summation regarding sentencing is also without merit. The court properly *580sustained the defendant’s objection to the remark and subsequently gave the jury appropriate curative instructions. Under the circumstances, the defendant was not prejudiced by the remark (see People v Tosca, 98 NY2d 660, 661 [2002]; People v Hornedo, 303 AD2d 602, 603 [2003], lv denied 100 NY2d 595 [2003]). Prudenti, P.J., S. Miller, H. Miller and Adams, JJ., concur..